Filed 1/4/21 In re Marcos G. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re MARCOS G., a Person Coming Under the
    Juvenile Court Law.

    THE PEOPLE,                                                                              F080897

           Plaintiff and Respondent,                                            (Super. Ct. No. JJD070940)

                    v.
                                                                                          OPINION
    MARCOS G.,

           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. John P.
Bianco, Judge.
         Holly Jackson, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen and Ross
K. Naughton, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Poochigian, Acting P.J., Franson, J. and Peña, J.
       Minor Marcos G. appeals from a disposition order adjudging him a ward of the
juvenile court. (Welf. & Inst. Code, § 602.) He contends gang-related conditions of his
probation, including a condition prohibiting him from associating with known gang
members and gang associates, is unreasonable under People v. Lent (1975) 15 Cal.3d 481
(Lent), superseded by statute on another ground as stated in People v. Moran (2016) 1
Cal.5th 398, 403, footnote 6. We affirm.
                                    BACKGROUND
       On September 27, 2017, the Tulare County District Attorney filed a juvenile
wardship petition under Welfare and Institutions Code section 602, subdivision (a)
alleging minor committed two misdemeanor counts of resisting arrest (Pen. Code,1 § 148,
subd. (a)(1)), and one felony count of vandalism (§ 594, subd. (a)). The petition was later
amended to allege an additional count of misdemeanor vandalism.
       On January 25, 2018, the Kern County District Attorney filed a juvenile wardship
petition under Welfare and Institutions Code section 602, subdivision (a) alleging minor
committed one misdemeanor count of escape or attempted escape from the Kern County
Juvenile Hall (Welf. & Inst. Code, § 871), one misdemeanor count of resisting arrest
(§ 148, subd. (a)(1)), and one misdemeanor count of battery on a peace officer engaged in
the performance of his duties (§ 243, subd. (b)).
       On February 26, 2018, a notice of violation of probation was filed (Welf. & Inst.
Code, § 777, subd. (a)).
       On May 15, 2018, the Tulare County District Attorney filed a juvenile wardship
petition under Welfare and Institutions Code section 602, subdivision (a) alleging minor
committed one misdemeanor count of public intoxication (§ 647, subd. (f)).




1      Undesignated statutory references are to the Penal Code, unless otherwise
indicated.


                                             2.
          Subsequently, at least three notices of probation violation were filed. (Welf. &
Inst. Code, § 777, subd. (a)).
          On January 3, 2020, the Tulare County District Attorney filed the juvenile
wardship petition under Welfare and Institutions Code section 602, subdivision (a) at
issue in the instant case, alleging minor committed one felony count of being a minor
illegally in possession of a concealed weapon (§ 29610), and one misdemeanor count of
being a minor illegally in possession of live ammunition (§ 29650). The allegations arose
out of a January 2, 2020 incident in which minor fled on foot from officers of the
Porterville Police Department who were seeking minor in relation to an active warrant.
An officer gave chase and ordered minor to stop. Minor stopped running and laid face
down on the ground. The officers searched minor and found a loaded .22 caliber revolver
and two additional live rounds.2
          On January 6, 2020, minor admitted the two offenses alleged in the January 3,
2020 petition.
          On February 25, 2020, the matter came on for disposition. The court denied
deferred entry of judgment and declared minor a ward of the court and placed him on
probation in out-of-home confinement. The court ordered minor be placed in the Tulare
County midterm program for 365 days. The court set the maximum term of confinement
on the instant petition at three years, four months, and the maximum term on all petitions
before the court at five years. The court awarded minor 575 days of pre-disposition time
credit.
          As a condition of probation, the court additionally required minor to:

          “[c]omply with these terms regarding gangs. For purpose of this term, the
          word gang means a criminal street gang as defined in Section 186.22[
          subdivision](e) and Section 186.22 [subdivision] (f) of the Penal Code.

2         The underlying facts regarding the incident are taken from the probation officer’s
report.


                                               3.
       “a. . . . Not be a member of, or associate with, any person the child knows,
       or should reasonably know, to be a member or to be involved in the
       activities of a criminal street gang.

       “b. . . . Not wear or display items or emblems reasonably known by the
       minor to be associated with or symbolic of gang membership.

       “c. . . . Not acquire any new tattoos or piercings known to the minor to be
       gang related and have any existing tattoos are piercings photographed as
       directed by the probation officer.”3
       On March 4, 2020, minor filed a timely notice of appeal.
                                      DISCUSSION
       Minor contends the gang-related conditions of his probation are unreasonable
under Lent, supra, 15 Cal.3d 481.4 We conclude the argument is without merit because
the record reflects the conditions are reasonably related to future criminality and therefore
valid under Lent.
       We review the reasonableness of the court’s imposition of a probation condition
for an abuse of discretion, taking into account the court’s stated purpose in imposing it.
(In re P.O., supra, 246 Cal.App.4th at p. 294.)



3      In some instances, minor’s briefing states he is challenging only the gang
association condition set out in paragraph a. In other instances, it appears he is
challenging all three of the listed gang conditions. Our analysis applies equally to all
three of the conditions.
4      Minor acknowledges he did not object to the gang conditions below. The failure
to object to a probation condition on Lent grounds in the trial court generally forfeits the
claim on appeal. (People v. Welch (1993) 5 Cal.4th 228, 237; In re Sheena K. (2007) 40
Cal.4th 875, 881-882, 883, fn. 4; In re P.O. (2016) 246 Cal.App.4th 288, 294; In re
Vincent G. (2008) 162 Cal.App.4th 238, 246.) This forfeiture rule also applies to
constitutional challenges to probation conditions if the constitutional question cannot be
resolved without reference to the particular sentencing record developed in the trial court.
(Sheena K., at p. 889.) Accordingly, the claim is forfeited. Nonetheless, because minor
also raises an ineffective assistance of counsel claim based on counsel’s failure to object,
we shall consider his Lent claim on the merits. (See People v. Moran, supra, 1 Cal.5th at
p. 403, fn. 5.)


                                             4.
       When a minor is made a ward of the juvenile court and placed on probation, the
court “may impose and require any and all reasonable conditions that it may determine
fitting and proper to the end that justice may be done and the reformation and
rehabilitation of the ward enhanced.” (Welf. & Inst. Code, § 730, subd. (b).) “ ‘In
fashioning the conditions of probation, the juvenile court should consider the minor’s
entire social history in addition to the circumstances of the crime. [Citation.] Thus, “[a]
condition of probation which is [legally] impermissible for an adult criminal defendant is
not necessarily unreasonable for a juvenile receiving guidance and supervision from the
juvenile court.” ’ ” (In re R.V. (2009) 171 Cal.App.4th 239, 246.) The court has “broad
discretion to fashion conditions of probation for the purpose of rehabilitation and may
even impose a condition of probation that would be unconstitutional or otherwise
improper so long as it is tailored to specifically meet the needs of the juvenile.” (In re
Josh W. (1997) 55 Cal.App.4th 1, 5.)
       Although a juvenile court’s discretion to impose probation conditions is broad, it
is not unlimited. (In re D.G. (2010) 187 Cal.App.4th 47, 52.) In Lent, our Supreme
Court held that “a condition of probation which requires or forbids conduct which is not
itself criminal is valid if that conduct is reasonably related to the crime of which the
defendant was convicted or to future criminality.” (Lent, supra, 15 Cal.3d at p. 486.)
The high court determined that “[a] condition of probation will not be held invalid unless
it ‘(1) has no relationship to the crime of which the offender was convicted, (2) relates to
conduct which is not in itself criminal, and (3) requires or forbids conduct which is not
reasonably related to future criminality.’ ” (Ibid.) “This test is conjunctive – all three
prongs must be satisfied before a reviewing court will invalidate a probation term.”
(People v. Olguin (2008) 45 Cal.4th 375, 379.)
       Thus, “even if a condition of probation has no relationship to the crime of which a
defendant was convicted and involves conduct that is not itself criminal, the condition is
valid as long as the condition is reasonably related to preventing future criminality.”

                                              5.
(People v. Olguin, supra, 45 Cal.4th at p. 380.) The connection between the challenged
condition and future criminality must be more than abstract or hypothetical. (In re
Ricardo P. (2019) 7 Cal.5th 1113, 1121 (Ricardo P.).) Instead, there must be a strong
connection between “the burdens imposed by the challenged condition and a
probationer’s criminal conduct or personal history.” (Id. at p. 1120.) Where there is
nothing in the record to indicate a probationer has any gang affiliations or other gang-
related history, and the underlying offense has nothing to do with a gang, a “no-gang-
contact” probation condition is not reasonably related to a probationer’s future
criminality. (People v. Brandão (2012) 210 Cal.App.4th 568, 570, 574; accord, In re
Edward B. (2017) 10 Cal.App.5th 1228, 1234-1236 (Edward B.); cf. Ricardo P., supra, 7
Cal.5th at p. 1121.)
       Here, the record contains the following evidence of minor’s gang affiliations and
gang-related conduct:
       In a February 7, 2018 report of the probation officer concerning minor’s suitability
for deferred entry of judgment, the probation officer noted that minor and his
grandmother (with whom minor resided) denied minor being a gang member. However,
minor’s grandmother reported that minor’s Facebook friends wore red bandanas covering
their faces.5 On February 9, 2018, the court entered a disposition order that included
gang-related probation terms identical to those imposed here.
       On April 12, 2018, the probation officer prepared a report in relation to minor’s
violation of probation. Minor denied associating with any known gang members.
However, when minor’s grandmother was asked if he was involved with gangs, she
responded, “ ‘with northerners.’ ” On April 16, 2018, the juvenile court entered a


5       The record does not reveal the significance of red bandanas or the color red. The
Attorney General relies on caselaw for the proposition that the color red is associated
with Norteño gangs. We need not, and therefore do not, rely on instances in which minor
or his associates are wearing the color red in reaching our conclusion.


                                             6.
dispositional order that once again included the same gang terms at issue in the instant
appeal.
       On July 11, 2018, the probation department conducted a detention/intake
assessment, and reported that, since the minor’s commitment approximately one month
prior, he had accumulated three “consequences” and three formal incident reports, which
included “being removed from school, assault on a minor, failing to follow instructions,
gang behavior and activity, disruptive behavior, along with racial and derogatory slurs.”
(Italics added, boldface omitted.) Minor’s grandmother expressed concern regarding the
fight minor had engaged in because minor’s best friend, who was also detained in the
same program, was “ ‘jumped in’ (into a gang), when they were on the ‘outs.’ ”
(Boldface omitted.) The probation officer reported that minor’s grandmother “knows the
youth is a follower and he was probably ‘jumped in’ when that incident happened.”
(Boldface omitted.)
       The probation officer also submitted to the court a “CHRONO” (boldface
omitted), authored on July 10, 2018, which noted that minor had been involved in
physical altercations on June 29, 2018, and July 1, 2018, in which minor and/or his co-
participants “yelled out gang slurs”:

       “On June 29, 2018, the minor received an incident report after he was
       involved in a physical altercation. According to report number, YF-9076,
       the minor and another youth simultaneously went from their assigned bunk
       area to where two youth were located and began assaulting them with
       closed fist[s] in the torso and head area. During the altercation, the minor’s
       [sic] involved were yelling gang slurs at each other. . . . The youth was
       asked why he jeopardized his program when he was almost finished with it.
       He stated he didn’t know and would have made the same choice again. . . .

       “On July 1, 2018, the minor received an incident report after being involved
       in a physical altercation with another youth. According to report number,
       YF-9079, the minor and another youth engaged in a physical altercation.
       After officers secured both the youth, the minor yelled out, ‘fucking scrap.’
       It should be noted, the term, ‘scrap’ is a derogatory name for southern gang
       members. . . .”


                                             7.
At a July 16, 2018 detention hearing, minor admitted he violated the rules and regulations
of his short-term program through “gang behavior and activity.”
       In a July 25, 2018 supplemental report, the probation officer noted that minor
stated that he “associates with Northerners.” Minor’s grandmother also confirmed that he
associates with “northern gang members.” On July 27, 2018, the court entered a
disposition order that once again included the identical gang terms.
       In an April 10, 2019 supplemental report, the probation officer reported that minor
denied being a gang member or associating with gang members. When asked why he
was previously listed as being an associate of the “northern gang,” minor stated, “ ‘I
don’t know.’ ” Minor’s grandmother reported that she had not recently witnessed minor
participating in gang-related behavior. On April 12, 2019, the court entered a disposition
order that did not include gang terms as a condition of probation.
       On January 3, 2020, the petition at issue here was filed. In a detention/intake
assessment prepared the same day, the probation officer noted that minor’s grandmother
reported that he associates with gang members. In a subsequent supplemental report, the
probation officer noted the underlying offense involved minor carrying a loaded handgun
in his pants and fleeing the police while “wearing a red [T]-shirt.” Minor denied being a
gang member or associating with gang members. However, the probation officer noted
that Juvenile Detention Facility records indicated that, on January 14, 2019, while in the
Juvenile Detention Facility, minor and another minor “were observed flashing the
number four to each other, which is the number associated with northern gangs.”
       At the February 25, 2020 disposition hearing, the People argued against minor
being released to his mother’s custody, in part because probation had reported he was still
associating with northern gangs. The court determined that minor required more
structure than he would receive at home and therefore adopted the recommendation of
probation to place minor in the midterm program. The juvenile court then entered its
disposition order, which included the contested gang terms.

                                             8.
       Based on the foregoing, the gang conditions imposed on minor as a condition of
his probation are reasonably related to preventing future criminality. The record
developed by the probation department reflects that minor began associating with gang
members at least as early as April 2018. Soon thereafter, he engaged in two fights that
involved minor yelling gang slurs. His grandmother believed one of those incidents
involved minor being “ ‘jumped in’ ” to the gang. (Boldface omitted.) Minor’s best
friend also was “ ‘jumped in’ ” to the gang. (Boldface omitted.) Minor also admitted to
engaging in “gang behavior and activity.” In January 2019, he was seen flashing gang
signs. At the time of the incident at issue here, minor’s grandmother reported that minor
continued to associate with northern gang members. Based on the foregoing, the court
did not abuse its discretion in concluding that the gang conditions were reasonably
related to preventing minor’s future criminality. (People v. Lopez (1998) 66 Cal.App.4th
615, 623, 626 [prohibition against contact with known gang members was reasonably
related to future criminality, where the defendant was an admitted Norteño gang member,
but there was no evidence his offense was the product of gang activity].)
       Minor argues that none of his offenses “had anything to [do] with gangs or gang
association.” However, our Supreme Court has rejected the argument that Lent’s third
prong requires “ ‘a nexus between the probation condition and the defendant’s underlying
offense or prior offenses.” (Ricardo P., supra, 7 Cal.5th at p. 1122.) To the contrary,
“conditions of probation aimed at rehabilitating the offender need not be so strictly tied to
the offender’s precise crime” (People v. Moran, supra, 1 Cal.5th at pp. 404-405), and
“courts may properly base probation conditions upon information in a probation report
that raises concerns about future criminality unrelated to a prior offense” (Ricardo P.,
supra, at p. 1122).
       Minor also argues this case is analogous to Edward B., in which the appellate
court concluded a gang condition was unreasonable because there was nothing in the
record to suggest the minor was a gang member or that his friends were associated with

                                             9.
gangs. (Edward B., supra, 10 Cal.App.5th at pp. 1234-1236.) Edward B. is clearly
distinguishable given the extensive details regarding minor’s involvement with gangs set
forth above.
       In sum, the burden imposed by the gang conditions is justified based on minor’s
ongoing gang associations. The conditions are reasonably related to curbing minor’s
future criminality, and are reasonably proportionate in light of that purpose. The
condition is therefore valid under Lent, and the court did not abuse its discretion in
imposing it. (Cf. Ricardo P., supra, 7 Cal.5th at p. 1124 [holding electronic search
condition of probation invalid because it imposed a disproportionate burden on the
juvenile’s privacy with only a limited justification].)
                                      DISPOSITION
       The juvenile court’s disposition order is affirmed.




                                             10.